This is a suit for rent. On the trial of the case the following agreement was entered into between plaintiff and defendants:
"It is agreed that the only issue before this court is as to whether or not the lease set out in plaintiff's petition is for one or two years; all other issues of fact having been settled and agreed on as set forth by plaintiff in his petition.
"It is also agreed that no part of the rent for the year 1921 has been paid; that all of the rent for the year 1920 has been paid; that the number of the acres in the plantation is 438.895; and that the rate of the rent is $12 per acre."
The lease referred to in the foregoing excerpt was an oral one. The only issue presented involves purely a question of fact, to wit, whether the lease was for one year or two years.
The trial judge found that the lease was for two years, and rendered judgment for plaintiff accordingly. An examination of the record fails to disclose that he erred in so finding. There would be no justification, therefore, in our reversing the judgment rendered.
For the reasons assigned the judgment appealed from is affirmed; appellants to pay the costs.